—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Westches*523ter County (Shapiro, J.), entered November 9, 1999, as awarded the defendant pendente lite child support and tax-free maintenance in the amounts of $2,267 and $3,000 per month, respectively, directed him to pay the unreimbursed medical expenses of the defendant and the parties’ son, and awarded the defendant an interim attorney’s fee and an expert fee in the sums of $10,000 and $5,000, respectively, and (2) an order of the same court, dated April 6, 2000, as denied that branch of his motion which was for leave to renew.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The proper remedy for any perceived inequities in a pendente lite award is a speedy trial (see, Tillinger v Tillinger, 141 AD2d 535, 536; see also, Frankenbach v Frankenbach, 244 AD2d 524; Walker v Walker, 193 AD2d 730). An appellate court will rarely modify such an award, “and then only under exigent circumstances such as where a party is unable to meet his or her financial obligations or justice otherwise requires” (Bagner v Bagner, 207 AD2d 367, 368). The plaintiff failed to demonstrate that such circumstances exist. Accordingly, modification of the award is not warranted.
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.